Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 19, 2022

                                       No. 04-21-00516-CV

                              Lon E. GRINAGE & Marilyn Grinage,
                                         Appellants

                                                 v.

                    Jason Phillip THOMPSON & Terrie Mylene Thompson,
                                        Appellees

                  From the 218th Judicial District Court, Wilson County, Texas
                                Trial Court No. CVW1900810
                           Honorable Lynn Ellison, Judge Presiding


                                          ORDER
        Appellant, representing himself, timely filed a six-page document that he referred to as
the opening brief. However, Appellant’s brief does not comply with Rule 38.1 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief does not include
the following:
       •   Table of Contents,
       •   Index of Authorities,
       •   Statement of the Case,
       •   Any Statement Regarding Oral Argument,
       •   Issues Presented,
       •   Statement of Facts (that complies with the Rules),
       •   Summary of the Argument,
       •   Argument,
       •   an Appendix (that complies with the Rules),
       •   Certificate of Compliance, or
       •   Certificate of Service.
See id. R. 9.4, 9.5, 38.1. The brief has these additional defects:
       •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
           statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
           brief must contain . . . appropriate citations . . . to the record.”).
       •   The portions of the brief that may be construed as a statement of facts recite alleged
           facts and complaints, but the brief does not state how the trial court erred or present
           any legal arguments, with appropriate citations to authorities and the record, to
           present any legal basis for this court to reverse the trial court’s judgment. Contra id.
       •   The brief does not recite the standard of review, and it contains no citations to rules or
           statutes or any references to case law. Contra id. (requiring “appropriate citations to
           authorities”).
In its current form, Appellant’s brief does not present anything for appellate review.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. See id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rule 38.
        Therefore, we STRIKE Appellant’s brief and ORDER Appellants Lon E. and Marilyn
Grinage to file an amended brief within TEN DAYS of the date of this order. The amended
brief must correct all the violations listed above and fully comply with the applicable rules.
See, e.g., id. R. 9.4, 9.5, 38.1. If the amended brief does not comply with this order, we “may
strike the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed
to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an
appeal if an appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellees’ brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                        _________________________________
                                                        Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2022.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court